Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasapoglou CA 2246080.

Regarding claim 1, Hasapoglou discloses a reduced-pull dog harness comprising: 
a first portion configured to extend between a first side and a second side of a dog across a chest region of the dog (as shown in the figures); and 
a second portion configured to extend between the first side and the second side of the dog across an upper back region of the dog (as shown in the figures); 
wherein the first portion includes a plurality of predefined leash attachment locations located along the first portion (where an infinite number of “predefined locations” that are capable of attachment to a leash are shown along the first portion).

Regarding claim 2, Hasapoglou discloses the reduced-pull dog harness of claim 1 wherein the plurality of predefined leash attachment locations along the first portion includes at least three predefined leash attachment locations (as previously described).



Regarding claim 5, Hasapoglou discloses the reduced-pull dog harness of claim 1 wherein the second portion includes a plurality of predefined leash attachment locations located along the second portion (the second portion inherently shows an infinite combination of number of attachment “locations” as similarly, previously described).

Regarding claim 6, Hasapoglou discloses the reduced-pull dog harness of claim 5 wherein the plurality of predefined leash attachment locations along the second portion includes at least three predefined leash attachment locations (as previously described).

Regarding claim 7, Hasapoglou discloses the reduced-pull dog harness of claim 5 wherein the plurality of predefined leash attachment locations along the second portion includes at least five predefined leash attachment locations (as previously described).

Regarding claim 10, Hasapoglou discloses the reduced-pull dog harness of claim 1 further comprising a third portion configured to extend between a first side and a second side of the dog across a lower chest region of the dog (best shown in the smaller figure with the harness arranged on a dog); wherein the third portion includes a plurality of leash attachment locations located along the third portion (as similarly previously described).

Regarding claim 11, Hasapoglou discloses a reduced-pull dog harness comprising: a first portion configured to extend between a first side and a second side of a dog across a chest region of the dog; and a second portion configured to extend between the first side and the second side of the dog across an upper back region of the dog; wherein the second portion includes a plurality of predefined leash attachment locations located along the second portion (as shown in the figures and previously described).

Regarding claim 12, Hasapogou discloses the reduced-pull dog harness of claim 11 wherein the plurality of predefined leash attachment locations along the second portion includes at least three predefined leash attachment locations (as previously described).

Regarding claim 13, Hasapogou discloses the reduced-pull dog harness of claim 11 wherein the plurality of predefined leash attachment locations along the second portion includes at least five predefined leash attachment locations (as previously described).

Regarding claim 17, Hasapoglou discloses the reduced-pull dog harness of claim 11 further comprising a third portion configured to extend between the first side and the second side of the dog across a lower chest region of the dog; wherein the third portion includes a plurality of predefined leash attachment locations located along the third portion (as previously described).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hasapoglou in view of Bednarz WO 2016/062852.
Regarding claim 4, Hasapoglou teaches the reduced-pull dog harness of claim 1, but does not specify wherein each predefined leash attachment location includes a mounting loop {comprised on the first portion}.

	Furthermore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide a plurality of mounting loops in such arrangement, in order to accommodate a user to adjust the attachment location of the leash to accommodate various control needs of various dogs with alternate temperaments, etc.; since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Claims 8-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hasapoglou.

Regarding claim 8, Hasapoglou teaches the reduced-pull dog harness of claim 1 further comprising a support strap (safety strap as shown); 
but does not specify the support strap configured to hold a section of a leash coupled to one of the plurality of predefined leash attachment locations located along the first portion.


Regarding claim 9, Hasapoglou teaches the reduced-pull dog harness of claim 8 wherein the support strap is coupled to a leash attachment location located along the second portion (as shown in the figures).

Regarding claim 14, Hasapoglou teaches the reduced-pull dog harness of claim 11 wherein a predefined leash attachment location includes a mounting loop (as shown); but does not specify a plurality of mounting loops provided in this arrangement.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide a plurality of mounting loops in such arrangement, in order to accommodate a user to adjust the attachment location of the leash to accommodate various control needs of various dogs with alternate temperaments, etc.; since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Regarding claim 15, Hasapoglou teaches the reduced-pull dog harness of claim 11 further comprising a support strap configured to hold a section of a leash coupled to a predefined leash attachment location located along the first portion (see claim 8 rejection).

Regarding claim 16, Hasapoglou teaches the reduced-pull dog harness of claim 15 wherein the support strap is coupled to one of the plurality of leash attachment locations located along the second portion (see claim 9 rejection).

Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.
Applicant’s argument that the harness of Hasapoglou is not “configured to attach to a leash” is moot at least because claims 1 and 11 do not recite limitations pertaining to “configured to attach to a leash.” Claims 1 and 11 merely comprise locations capable of attaching to a leash, where it has been 
Applicant’s argument that Hasapoglou does not disclose a plurality of “predefined locations” capable of attached to a leash is not convincing. The Examiner agrees that the locations are “predefined” within applicant’s device an Hasapoglou. The Examiner suspects that the applicant is reading more into the term “locations” than what is considered the broadest reasonable interpretation. The term “location” may be broadly interpreted to mean “a particular place or position,” not a physical/structural d-ring as the Examiner is assuming the applicant is reading into the very broad term of “location.” Hasapoglou very clearly at least shows a plurality of “predefined locations.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644